     Case 3:19-cv-00361-MMD-WGC Document 26 Filed 11/16/20 Page 1 of 1



1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                   ***

6     TYRONE MCDOUGALD,                                   Case No. 3:19-cv-00361-MMD-WGC

7                                     Plaintiff,
             v.                                                        ORDER
8
      JASON MCKENZIE, et al.,
9
                                  Defendants.
10

11          Pro se Plaintiff Tyrone McDougald brought this action under 42 U.S.C. § 1983.

12   (ECF No. 12.) After several documents were returned as undeliverable, the Court ordered

13   Plaintiff to file his updated address with the Court—in compliance with LR IA 3-1—within

14   30 days. (ECF No. 21.) The Court explicitly stated in that order that, “if Plaintiff fails to

15   timely comply with this order, the Court will dismiss this case without prejudice.” (Id.) More

16   than 30 days have elapsed, but Plaintiff has not filed his updated address. “Pursuant to

17   Federal Rule of Civil Procedure 41(b), the district court may dismiss an action for failure

18   to comply with any order of the court.” Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.

19   1992); see also Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal

20   for failure to update address per the district court’s local rules). And as a function of that

21   power in this case, the Court will dismiss Plaintiff’s case without prejudice because Plaintiff

22   has not timely updated his address, despite the Court’s order that he must.

23          It is therefore ordered that this case is dismissed without prejudice.

24          The Clerk of Court is directed to enter judgment accordingly and close this case.

25          DATED THIS 16th Day of November 2020.

26
27
                                                   MIRANDA M. DU
28                                                 CHIEF UNITED STATES DISTRICT JUDGE
